Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
	Claims 1 and 4 are pending.
	Claims 5 and 8 are cancelled by Examiner’s amendment below.
	Claim 1 is amended by Examiner’s amendment below.
	Claims 1 and 4 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. George Banis on 09/13/2021.
Please amend the claims with respect to the claim set filed on 08/24/2021.
Cancel claims 5 and 8.
1. (Currently Amended) A method for creating a germplasm of a male sterile crop by a gene editing, comprising: 
(1)	performing the gene editing on an exon region of a Ty-5 gene,  wherein performing the gene editing comprises: 
(a) selecting gRNA target sites in the exon region of the Tv-5 gene by selecting an 18-20 bp upstream of a protospacer-associated motif (PAM) as the gRNA target sites, wherein the gRNA target sites are 5'-N18-20NGG-3', NGG is a PAM sequence, and N18-20 represents a recognition sequence of the 18-20 bp; 
(b) introducing a DNA sequence deletion on the exon region by using a repair mechanism of plants to double-strand breaks (DSBs), 
(2)	[[identifying a]] assessing pollen content and germination of homozygous gene edited strains
(3)	selecting male-sterile strains [[character]].  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to methods that require an appreciation of the fact that a mutant Ty-5 gene can confer male sterility. There is no teaching or suggestion in the art that a Ty-5 has any function relating to fertility. As such, claims 1 and 4 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663